DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

Authorization for this examiner’s amendment was given in an interview with the attorney of record, Michael J. Sullivan on June 22, 2022.  
 
	The claims have been amended as follow:
The subject matter of claims 4 is incorporated into base claim 1 and the subject matter of claim 13 is incorporated into independent claim 11 as underlined hereinafter.  Respective claims 4 and 13 are now canceled.   
  
Claim 1. 	A rolled tissue product comprising a multi-ply tissue web spirally wound about a core, the multi-ply web having a cross-machine direction (CD) tensile from about 2,500 g/3” to about 3,750 g/3” from 13.0 percent to 15.0 percent.

Claim 4. (Canceled)

Claim 8.      The rolled tissue product of claim 1 wherein the multi-ply web has a CD Tensile from about 3,000 g/3” to about 3,750 g/3” 


Claim 11.  	A rolled tissue product comprising a spirally wound through-air dried multi-ply tissue web, the tissue web having a GMT from about 2,500 to about 3,500 g/3” and CD Stretch from 13.0 percent to 15.0 percent.  

Claim 13. (Canceled)

Allowable Subject Matter
Claims 1-3, 5-10, 11-12, and 14-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowed, because the prior art does not disclose or suggest:   A rolled tissue product comprising a multi-ply tissue web spirally wound about a core, the multi-ply web having a cross-machine direction (CD) tensile from about 2,500 g/3” to about 3,750 g/3” and a CD Stretch from 13.0 percent to 15.0 percent.

Claims 2-3, and 5-10 are dependent directly/indirectly on claim 1 and therefore, they are allowed as well.

Claim 11 is allowed, because the prior art does not disclose or suggest:  A rolled tissue product comprising a spirally wound through-air dried multi-ply tissue web, the tissue web having a GMT from about 2,500 to about 3,500 g/3” and CD Stretch from 13.0 percent to 15.0 percent.  

Claims 12, and 14-20 are dependent directly/indirectly on claim 11 and therefore, they are allowed as well.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments in the appeal brief filed on May 2nd, 2022 have been considered.
In view of the arguments and amendment to the claims, specification, and drawings objections set forth previously have been withdrawn.  All remaining claimed features have been clearly defined and have support in the specification.  Applicant has also overcome by amendment the rejections set forth previously under 35 U.S.C. 103 as being unpatentable over Richard Underhill et al. (US 2007/0131366 A1).    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW M ESLAMI whose telephone number is (571)272-8710.  The examiner can normally be reached on M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW M ESLAMI/Examiner, Art Unit 1748

/Eric Hug/Primary Examiner, Art Unit 1748